DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1 in the reply filed on 11/24/2020 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock (US 2020/0041227).
Brock discloses a rapid deployment sling system comprising: an adjustable sling (14) having a first end and a second end, the adjustable sling further comprising at least one portion formed as an adjustable loop (see Fig. 2; formed as triangle @numerals 25, 14, 20) between the first end and the second end that may be increased or decreased in size to lengthen or shorten the adjustable sling for use; and a sling securing assembly comprising a capture device (20, 40), wherein the capture device comprises a device body having a first planar surface and an opposite parallel second planar surface (see Figs. 4-6B), at least a first attachment interface for a strapping material formed as a first slot passing through the device body from the first planar surface to the second planar surface and is defined by surrounding sidewalls (enclosed slot Figs. 6A, 6B), at least a first securing interface formed as a second slot passing through the device body from the first planar surface to the second planar surface and an opening through a side surface of the device body to define a capture member between the second slot and a second side surface of the device body (open slot Figs. 6A, 6B), such that when the capture TechLaw Ventures, PLLC3290 W. Mayflower AveLehi, Utah 84043Phone: 801-854-7675Attorney Docket No. DHS-OOO1.NP14member is placed in the adjustable loop, and the adjustable loop decreased in size, the loop is retained on the capture member (functional/intended use limitations), and a securing strap attached to the capture device (30).  
Brock further discloses the securing strap attaches the capture device to the second end of the adjustable sling (see Fig. 2); the adjustable sling further comprises a speed buckle (25) for adjusting the size of the adjustable loop; the adjustable loop is constructed from webbing or strapping (nylon webbing disclosed); the least first .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 2020/0041227) as applied to claims 1 and 10 above, and further in view of Burnsed, Jr. (US 8430285).

However, Burnsed, Jr. teaches providing a firearm sling clip with a surface feature to increase friction on the first planar surface of the device body (804) as claimed.  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the surface feature taught by Burnsed, Jr. to the clip taught by Brock, in order to secure the position of the sling relative to the clip as taught by Burnsed, Jr. (col. 7, ll. 40-45).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
March 8, 2021